Citation Nr: 1113386	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge for the period of service from February 1968 to August 1971 is considered a bar to payment of VA benefits.

2.  Whether the character of the appellant's discharge for the period of service from February 1968 to August 1971 is considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The appellant had active military service from February 1968 to August 1971 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that the appellant's character of discharge, under other than honorable conditions, was a statutory bar to VA benefits under 38 C.F.R. § 3.12(c). 

In December 2010, the appellant presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  

As a preliminary matter, the Board sees the RO characterized the issue on appeal as entitlement to VA healthcare under 38 U.S.C.A. Chapter 17.  However, the Board believes a more appropriate characterization of the issue on appeal is whether the character of the appellant's discharge for the period of service from February 1968 to August 1971 is considered a bar to payment of VA benefits.  The character of the appellant's service is a threshold issue that must be addressed prior to entitlement to any VA benefits on the merits.  


FINDINGS OF FACT

1.  The RO, in an earlier December 1976 administrative decision, found that the character of the appellant's discharge was a bar to VA benefits for the appellant's entire period of service from February 1968 to August 1971.  Although notified of the denial, the appellant did not initiate an appeal.


2.  Evidence received since the December 1976 administrative decision is new, relevant, and raises a reasonable possibility of substantiating the character of discharge appeal.

3.  The appellant served on active duty with the United States Army from February 1968 to August 1971, but received an "other than honorable" discharge upon his separation from service for the "good of the service", due to a period of absence without leave (AWOL) for over 180 days.   

4.  The competent evidence does not demonstrate that the appellant was insane at the time of the offenses or that there were compelling circumstances to warrant the prolonged period of AWOL from October 1, 1970 to July 16, 1971.   

5.  The appellant's earlier discharge from service in October 1968 was a conditional discharge for the purposes of immediate reenlistment, and his active military service in its entirety from February 1968 to August 1971 is considered to be a single, dishonorable period of service.


CONCLUSIONS OF LAW

1.  As to the character of discharge issue, the December 1976 administrative decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last prior, final denial of the character of discharge issue in December 1976.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The character of the appellant's service from February 1968 to August 1971 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With regard to the new and material evidence issue, the Board is reopening the character of discharge claim based on the submission of new and material evidence, such that no prejudice can be shown from the RO's failure to specifically address new and material evidence.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

With regard to the character of discharge claim on the merits, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the appellant dated in January 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) recently addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See, e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice by the January 2009 notice letter from the RO prior to the RO's initial decision regarding the character of the appellant's discharge in April 2009.  The notice letter made clear that VA was adjudicating the appellant's status as an Appellant prior to discussing the merits of any his service connection claims.  The appellant was provided a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  The appellant was told that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  Most importantly, the appellant has shown actual knowledge as to the character of discharge issue by submitting lay statements and testimony discussing his reasons for his going AWOL during service as well as recent evidence of his alcohol and drug related health issues.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.").

The Board sees, however, that the RO failed to advise the appellant of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In any event, the assignment of a disability rating or effective date is not now before the Board, since the threshold, preliminary issue on appeal - the character of the appellant's service, is being denied.  Thus, any question as to the rating or effective date to be assigned would be moot.  

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the April 2009 decision on appeal.  Thus, there is no timing error.   

As for the duty to assist, the RO has secured the appellant's service personnel records (SPRs) and VA inpatient and outpatient treatment records.  Included with the SPRs are documents from the Army Discharge Review Board dated in 1979.  The appellant has submitted personal statements and additional hearing testimony.  The appellant has not contended that any additional evidence remains outstanding. Therefore, the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

New and Material Evidence to Reopen 

In an earlier December 1976 administrative decision, the RO found that the character of the appellant's discharge was a bar to VA benefits for the period of service from February 1968 to August 1971.  According to the appellant's DD Form 214, the RO concluded that the appellant had been discharged "under other than honorable conditions" and "for the good of the service" due to AWOL status for 341 days.  Thus, his discharge was found to have been issued under dishonorable conditions for his entire period of service from February 1968 to August 1971.  The RO notified the appellant of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

The appellant filed a claim to reopen service connection in March 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

In the April 2009 administrative decision on appeal, the RO failed to adjudicate the new and material evidence issue.  Instead, the RO only addressed the character of the appellant's discharge on the merits in the April 2009 administrative decision.  Regardless, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the character of discharge claim before proceeding to the merits on appeal.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  The Board emphasizes that a previous and final denial of a claim on the basis that the claimant did not establish "Appellant" status due to a character of discharge issue is subject to reopening under the provisions of 38 U.S.C.A. 5108.  See D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final December 1976 administrative decision.  Specifically, the appellant has submitted additional lay statements and testimony discussing his reasons for his going AWOL during service as well as recent evidence of his alcohol and drug related health issues.  Thus, applying the law with a broad and liberal interpretation, and presuming the credibility of the lay evidence for new and material evidence purposes, this evidence provides some argument that the appellant had "compelling circumstances" for his prolonged period of AWOL.  So this evidence relates to an unestablished fact necessary to substantiate his character of discharge claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Governing Law and Regulations for Character of Discharge

Under VA laws and regulations, and for benefits purposes, an "appellant" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h).    

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).   VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).   

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2010).

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.   

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).  

As to the regulatory bars listed in 38 C.F.R. § 3.12(d), they are not particularly relevant in the present case.  That is, the RO has determined that it is the statutory bar of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL for at least 180 days that prevents the appellant from obtaining VA benefits in the present case.  See April 2009 administrative decision.  

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

Consequently, here, there are two possible exceptions to the appellant being barred from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) if there are "compelling circumstances" to warrant his prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  Mental illness is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of appellant.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

Analysis - Character of Discharge

The appellant's first DD Form 214 reveals that he had "honorable" service from February 7, 1968 to October 27, 1968.  His term of service was for three years.  The reason and separation authority was Chapter 10, Army Regulation 635-200, SPN 313, which is discharge and immediate reenlistment.  His reenlistment code was RE-1, which means fully qualified to reenlist.  

The appellant's second DD Form 214 reveals that his character of service was designated as "Under Conditions Other Than Honorable" for his entire period of service from February 7, 1968 to August 11, 1971.  A narrative reason given was "for the good of the service."  The separation authority and code was Chapter 10, Army Regulation 635-200, SPN 246 which is a voluntary discharge for the good of the service in lieu of trial by court martial.  His military occupational specialty (MOS) is listed as a field wireman.  His SPRs reveal he was 19 years of age when he joined the Army, and had either an 8th or 10th grade education according to SPRs.  The appellant states that he had only a 6th grade education.  In any event, when he joined the military he had not graduated from high school.  

The appellant's SPRs indicate his MOS is listed as a field wireman and a vehicle mechanic.  He was awarded several medals and decorations and participated in several campaigns, but there is no specific evidence of combat.  SPRs confirm he did serve in Vietnam from December 1968 to December 1969.  He had excellent efficiency ratings and good conduct during his service in Vietnam and during his service in the Army generally prior to 1970.  After he returned from Vietnam, in early 1970, SPRs begin to document instances of unsatisfactory conduct.    

His SPRs indicate that he was discharged from active duty service voluntarily in August 1971 for the "good of the service" for going AWOL multiple times.  Specifically, according to the Appellant SPRs and the National Personnel Records Center (NPRC) in January 2009 the appellant had lost the following time due to AWOL status:  from February 2, 1970 to May 5, 1970; from May 16, 1970 to May 19, 1970; from July 2, 1970 to July 21, 1970; and for the longest period from October 1, 1970 to July 19, 1971.  His longest continuous period of AWOL was for 289 days.  SPRs indicate he was AWOL for around 341 days in total.  As the result of his multiple periods of AWOL status, SPRs document numerous disciplinary actions due to violation of Article 86 of the Uniform Code of Military Justice (UCMJ) with non-judicial Article 15 punishments administered under the UCMJ.  He was reduced in grade and fined on multiple occasions.  In SPR memorandums, it was requested that the appellant be given an undesirable discharge in lieu of trial.  Ultimately, his SPRs reveal that the appellant signed a Request for Discharge for the Good of the Service form in July 1971.  He declined the opportunity to consult with counsel prior to signing this form.  His discharge was under "other than honorable" conditions in lieu of trial by special court martial proceedings which would have been taken against him.  A July 1971 SPR "Personal History of Accused" notes that the Appellant related that he went AWOL due to "financial and family reasons."  He also stated due to his "dislike" for the Army, he wanted out of the service and would "continue to go AWOL until discharged."   

In October 1979, an Army Discharge Review Board concluded that although the appellant had a prior period of service where he had good conduct and excellent efficiency ratings, upon his return from Vietnam in 1970 the appellant began a series of indiscretions that resulted in five Article 15s and multiple periods of AWOL totaling 373 days of lost time.  It was also noted the appellant submitted no evidence to extenuate or mitigate his disciplinary infractions.  The Army Discharge Review Board noted no evidence of any psychiatric disorder in his service records.  

The April 2009 VA administrative decision on appeal concluded that the above evidence demonstrated a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days, which constituted a statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(6).  

The appellant maintains that he initially was a good soldier, but that his behavior in service changed after his experiences in Vietnam from December 1968 to December 1969.  He states that during Vietnam he began drinking alcohol and using marijuana.  He mentions that he did not graduate high school and only had a 6th grade education.  As for his reasons for going AWOL, he states that his parents had been evicted and needed money.  He was looking for work to help them.  He had to take care of his mother who was an alcoholic.  He also mentions that the horrors he witnessed in Vietnam had affected his behavior.  He states that he went to his immediate commander in the Army, but he was offered no help.  Therefore, he appears to make a "compelling circumstances" argument for going AWOL.  Also, although the appellant does not specifically discuss insanity as a defense to his unfavorable discharge, the Board will still address this issue.  In addition, his representative argues that instead of considering the appellant's entire period of service as a whole, his first period of service from February 1968 to October 1968 should be considered a separate valid, honorable period of service for which he was granted an unconditional discharge.  See December 2010 hearing testimony at pages 3-5, 8-9; January 2009 appellant statement.  

In light of the above evidence, SPRs clearly justify his undesirable discharge from active duty service on the basis of going AWOL for over 180 days.  A discharge on this basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12(c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to this statutory bar to VA benefits in this case.  The Board has also considered whether he was discharged by way of resignation by an officer for the good of the service.  38 C.F.R. § 3.12(c)(3).  However, this statutory bar does not apply here since the appellant's rank was that of a private when he resigned, as opposed to an officer.  

The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 289 days from October 1, 1970 to July 16, 1971.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant the appellant's prolonged AWOL period.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the appellant's service as well as the reasons the appellant gives for going AWOL.

In determining whether there are compelling circumstances to warrant the appellant's prolonged unauthorized absence, the Board must first consider the length and character of his service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  In this regard, SPRs confirm he did serve in Vietnam from December 1968 to December 1969.  He had excellent efficiency ratings and good conduct during his service in Vietnam and during his service in the Army generally from February 1968 to January 1970.  But when he returned from Vietnam, in early 1970, SPRs begin to document instances of unsatisfactory conduct.  Notably, there were several other shorter periods of AWOL, prior to and exclusive of his extended period of AWOL from October 1, 1970 to July 16, 1971.  The appellant also received several Article 15 punishments as well as reductions in rank.  SPRs clearly show multiple periods of unauthorized absences, disciplinary proceedings, and negative personnel actions.  Unauthorized absence is the type of offense that would interfere with and preclude the performance of an appellant's military duties and thus cannot constitute a minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 (1994).  Therefore, the Board finds that the evidence of record is against a finding that the appellant's service, exclusive of the period of prolonged AWOL from October 1, 1970 to July 16, 1971, was of such quality and length that it could not be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against his compelling circumstances defense.    

The Board must next consider the reasons for going AWOL such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. § 3.12(c)(6)(ii).  This factor somewhat weighs in favor of the appellant.  He mentions that he did not graduate high school and only had a 6th grade education.  SPRs indicate he had an 8th or 10th grade education.  He was only 19 years old when he joined the Army.  As for his reasons for going AWOL, he states that his parents had been evicted and needed money.  He was looking for work to help them.  He had to take care of his mother who was an alcoholic.  A July 1971 SPR "Personal History of Accused" confirms that the Appellant related that he went AWOL due to "financial and family reasons."  But he also stated due to his "dislike" for the Army, he wanted out of the service and would "continue to go AWOL until discharged."  At the very least, this factor weighs in support of the appellant's claim because of family problems with finances and the Appellant's immaturity and lack of education.  At the same time, the Appellant has never provided any specific details as to what his activities were during his periods of AWOL.  

Considering whether there was hardship or suffering incurred during overseas service, the Board notes the appellant's allegations how the horrors he witnessed in Vietnam had affected his behavior.  He has claimed service connection for post-traumatic stress disorder (PTSD), although no official diagnosis is of record.  In addition, his VA hospital records from 1986 reveal inpatient treatment for alcohol dependence and marijuana abuse, but in the VA hospital records these diagnoses were not related to any stressful events from military service.  In addition, his SPRs are negative for evidence of combat-related trauma.  His MOS duties are not indicative of combat.  There is no objective evidence of any harsh or dangerous living conditions or physical conditions.  There are no allegations from the Appellant nor evidence of psychiatric treatment in his service records.  Overall, this evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL from October 1, 1970 to July 16, 1971.  

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from October 1, 1970 to July 16, 1971, the Board notes that the appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from October 1, 1970 to July 16, 1971.  

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the appellant was effectively "insane" when he went AWOL on multiple occasions.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

With regard to the defense of insanity, at the time of the commission of the appellant's multiple periods of AWOL totaling over 300 days, the preponderance of the evidence does not demonstrate that the appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  The Board acknowledges that VA hospital records dated in November and December 1986 reveal diagnoses of alcohol dependence and marijuana abuse.  The appellant was documented to have a 20 year history of drinking problems.  The appellant underwent successful rehabilitation treatment in 1986.    

However, the Board finds it probative that no physician has stated that the appellant had diagnoses of alcohol dependence and marijuana abuse during service or that these disorders were of such severity during service as to have rendered the appellant insane at the time he went AWOL on multiple occasions.  The appellant, himself, is not competent to say he was insane during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the appellant has never been adjudicated as incompetent.  In October 1979 the Army Discharge Review Board noted no evidence of any psychiatric disorder in his service records.  The Appellant never makes an allegation that he was treated for any psychiatric problems or any alcohol or drug related problems during service.  He does indicate however that he drank alcohol and smoked marijuana during service.  In any event, the Board notes that the appellant's more recent alcohol and drug related diagnoses are not the equivalent of insanity.  Therefore, the Board finds there is no probative evidence of insanity at the time the offenses in question were committed.  As noted above, mental illness in itself is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  No physician has concluded, and no evidence supports the theory, that at the time of his multiple periods of AWOL that (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a).

Although he had gone AWOL on multiple occasions, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner which deviated sharply from the social norm.  The appellant has indicated and SPRs reflect that he went AWOL due to "financial and family reasons" and his "dislike" for the Army.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Finally, as to insanity, the record does not show that the appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the appellant may, in fact, currently have psychiatric problems, such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  Rather, the competent and persuasive evidence on this question tends to establish that he was not then insane.  

The Board also will address the appellant's argument that his first period of service from February 1968 to October 1968 should be considered a separate valid, honorable period of service for which he was granted an "unconditional" discharge under 38 C.F.R. § 3.13(c).  The appellant wants two separate and distinct periods of service, the first of which is honorable.  In this regard, the Board sees that the appellant's first DD Form 214 reveals that he had "honorable" service from February 7, 1968 to October 27, 1968, after which he was discharged and immediately reenlisted on October 28, 1968.  

But a discharge to reenlist is deemed a "conditional" discharge if it was issued during the Vietnam era and was prior to the date the person was eligible for discharge under the point or length of service system.  38 C.F.R. § 3.13(a)(2).  Therefore, the entire period of service under this circumstance constitutes one period of service and entitlement to VA benefits is determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  An exception can apply however.  Under 38 C.F.R. § 3.13(c), despite the fact that a conditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  See also 38 U.S.C.A. § 101(18).  

In this regard, generally, the entire period of service from February 1968 to August 1971 constitutes one period of service and entitlement to VA benefits is determined by the character of the final termination of such period of active service.  See 38 C.F.R. § 3.13(a), (b).  As noted above, the appellant was discharged under dishonorable circumstances for the entire period of service from February 1968 to August 1971.  As for the exception listed under 38 C.F.R. § 3.13(c), the Appellant only meets criteria (1) and (2) for the exception listed in 38 C.F.R. § 3.13(c), but does not meet criteria (3).  That is, for the exception to apply, resulting in two separate and distinct periods of service, the appellant (1) must have served for the full period of the initial service obligation (three years ending in February 1971); (2) must not have been discharged in February 1971 due to the intervening reenlistment; and (3) must have been eligible for a discharge or release under conditions other than dishonorable in February 1971 except for the intervening enlistment.  38 C.F.R. § 3.13(c).  

The first two elements of the exception are met by the facts of this case.  The appellant did ultimately serve for over three years beyond February 1971, until August 1971, thus fulfilling the initial service obligation, and was not discharged in February 1971 due to an intervening reenlistment.  The remaining question is whether, had the appellant been discharged or released from active military service at the three year mark in February 1971 as originally scheduled, would he have been eligible for a discharge under conditions other than dishonorable.  The answer is no.  As discussed in detail above, by February 1971, the Appellant had various periods of AWOL status and disciplinary actions, which is evidence of willful and persistent misconduct.  That is, much of his bad conduct occurred during the initial 3-year enlistment period.  The appellant did not finish this 3-year enlistment period without misconduct.  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct. Winter v. Principi, 4 Vet. App. 29 (1993).  In light of the above evidence, the Board finds that by February 1971, the various AWOL offenses which eventually led to his "other than honorable" discharge were willful and persistent misconduct, a regulatory bar to VA benefits, as defined under 38 C.F.R. § 3.12(d)(4).  

Thus, the appellant's period of service from February 1968 to August 1971 is viewed, for VA purposes, as one, single period, and the character of the final termination of service renders him ineligible for benefits based on disease or injury incurred during the prior period of service.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(c).

The Board notes that it also appears that in an October 1979 decision the Army Discharge Review Board denied the appellant's requests for an upgrade in his discharge.  These documents are contained in the appellant's SPRs.  The appellant was also advised in a May 2009 letter that he can request that the service department change or upgrade or correct the character of his discharge.  

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the appellant was "insane" when he went AWOL multiple times during his military service or that there were "compelling circumstances" for his prolonged AWOL period.   38 U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354, VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of his discharge under dishonorable conditions is a bar to his receipt of VA benefits.  In short, his claim must be denied.  


ORDER

As new and material evidence has been received, the issue of the character of the appellant's discharge is reopened.  To this extent, the appeal is granted.

The character of the appellant's discharge for the period of service from February 1968 to August 1971 remains a bar to payment of VA benefits, such that the claim is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


